JS-CAND 44 (Rev. 07/19)                   Case 3:21-cv-05968 Document 1-4 Filed 08/02/21 Page 1 of 1
                                                                                  CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 KINSALE INSURANCE COMPANY                                                                                     FAIRWINDS ESTATE WINERY, LLC

  (b) County of Residence of First Listed Plaintiff Virginia                                                   County of Residence of First Listed Defendant            Napa County
         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)           Attorneys (If Known)
 Michael A. Topp; Jason J. Chorley, Clyde & Co US LLP
 Four Embarcadero Center, Suite 1350, San Francisco, CA 9411
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                       and One Box for Defendant)
     1 U.S. Government Plaintiff           3     Federal Question                                                                        PTF        DEF                                             PTF       DEF
                                                 (U.S. Government Not a Party)                      Citizen of This State                    1        1       Incorporated or Principal Place         4         4
                                                                                                                                                              of Business In This State
     2 U.S. Government Defendant            4    Diversity                                          Citizen of Another State                 2        2       Incorporated and Principal Place          5         5
                                                (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State
                                                                                                     Citizen or Subject of a                 3        3       Foreign Nation                            6         6
                                                                                                     Foreign Country

IV.       NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                                   TORTS                                    FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES
     110 Insurance                       PERSONAL INJURY                      PERSONAL INJURY                     625 Drug Related Seizure of         422 Appeal 28 USC § 158           375 False Claims Act
     120 Marine                          310 Airplane                          365 Personal Injury – Product          Property 21 USC § 881           423 Withdrawal 28 USC             376 Qui Tam (31 USC
                                                                                   Liability                      690 Other                               § 157                             § 3729(a))
     130 Miller Act                      315 Airplane Product Liability
                                         320 Assault, Libel & Slander          367 Health Care/                          LABOR                        PROPERTY RIGHTS                   400 State Reapportionment
     140 Negotiable Instrument                                                     Pharmaceutical Personal
                                         330 Federal Employers’                                                   710 Fair Labor Standards Act        820 Copyrights                    410 Antitrust
     150 Recovery of                                                               Injury Product Liability
                                             Liability                                                            720 Labor/Management                830 Patent                        430 Banks and Banking
         Overpayment Of                                                        368 Asbestos Personal Injury
         Veteran’s Benefits              340 Marine                                                                   Relations                                                         450 Commerce
                                                                                    Product Liability                                                 835 Patent–Abbreviated New
                                         345 Marine Product Liability         PERSONAL PROPERTY                   740 Railway Labor Act                   Drug Application              460 Deportation
      151 Medicare Act
                                         350 Motor Vehicle                     370 Other Fraud                    751 Family and Medical                                                470 Racketeer Influenced &
      152 Recovery of Defaulted                                                                                                                       840 Trademark
          Student Loans (Excludes        355 Motor Vehicle Product             371 Truth in Lending                   Leave Act                                                             Corrupt Organizations
                                             Liability                                                                                                 SOCIAL SECURITY
          Veterans)                                                            380 Other Personal Property        790 Other Labor Litigation                                            480 Consumer Credit
                                         360 Other Personal Injury                                                                                    861 HIA (1395ff)
     153 Recovery of                                                               Damage                         791 Employee Retirement                                               485 Telephone Consumer
                                         362 Personal Injury-Medical           385 Property Damage Product            Income Security Act             862 Black Lung (923)
         Overpayment                                                                                                                                                                        Protection Act
                                             Malpractice                           Liability                                                          863 DIWC/DIWW (405(g))
     of Veteran’s Benefits                                                                                          IMMIGRATION                                                         490 Cable/Sat TV
     160 Stockholders’ Suits                                                                                                                          864 SSID Title XVI                850 Securities/Commodities/
                                               CIVIL RIGHTS                   PRISONER PETITIONS                  462 Naturalization
     190 Other Contract                                                                                                                               865 RSI (405(g))                      Exchange
                                                                                                                      Application
                                         440 Other Civil Rights                  HABEAS CORPUS
      195 Contract Product Liability                                                                              465 Other Immigration                                                 890 Other Statutory Actions
                                         441 Voting                            463 Alien Detainee                     Actions                        FEDERAL TAX SUITS                  891 Agricultural Acts
      196 Franchise
       REAL PROPERTY                     442 Employment                        510 Motions to Vacate                                                  870 Taxes (U.S. Plaintiff or      893 Environmental Matters
                                         443 Housing/                              Sentence                                                                Defendant)
      210 Land Condemnation                                                                                                                                                             895 Freedom of Information
                                             Accommodations                    530 General                                                            871 IRS—Third Party 26 USC
      220 Foreclosure                                                                                                                                                                       Act
                                         445 Amer. w/Disabilities-             535 Death Penalty                                                          § 7609
                                                                                                                                                                                        896 Arbitration
      230 Rent Lease & Ejectment             Employment                                OTHER                                                                                            899 Administrative Procedure
      240 Torts to Land                  446 Amer. w/Disabilities-Other                                                                                                                     Act/Review or Appeal of
                                                                               540 Mandamus & Other
      245 Tort Product Liability         448 Education                                                                                                                                      Agency Decision
                                                                               550 Civil Rights
      290 All Other Real Property                                                                                                                                                       950 Constitutionality of State
                                                                               555 Prison Condition
                                                                                                                                                                                            Statutes
                                                                               560 Civil Detainee -
                                                                                   Conditions of
                                                                                   Confinement

V.         ORIGIN (Place an “X” in One Box Only)
     1 Original                     2   Removed from              3       Remanded from             4 Reinstated or            5 Transferred from               6     Multidistrict              8 Multidistrict
        Proceeding                      State Court                       Appellate Court             Reopened                   Another District (specify)           Litigation–Transfer          Litigation - Direct File


VI.        CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
           ACTION Sections 1332, 1446
                                Brief description of cause:
             Declaratory Relief
VII. REQUESTED IN    CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $ 75,000.00+                             CHECK YES only if demanded in complaint:
     COMPLAINT:     UNDER RULE 23, Fed. R. Civ. P.                                                                                                   JURY DEMAND:            Yes      No

VIII. RELATED CASE(S),
      IF ANY (See instructions):                         JUDGE                                                        DOCKET NUMBER

IX.     DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) SAN FRANCISCO/OAKLAND                                                                           SAN JOSE                             EUREKA-MCKINLEYVILLE


DATE August 2, 2021                                       SIGNATURE OF ATTORNEY OF RECORD                                               /s/ Jason J. Chorely
                                                                                                                                                                                      American LegalNet, Inc.
                                                                                                                                                                                      www.FormsWorkFlow.com
